


Exhibit 10.4

 

AMENDMENT NUMBER 2 TO

RECEIVABLES PURCHASE AGREEMENT

 

THIS AMENDMENT NUMBER 2 TO RECEIVABLES PURCHASE AGREEMENT, dated as of
December 31, 2009 (this “Amendment”), is entered into by and among FOUNTAIN CITY
FINANCE, LLC, a Delaware limited liability company (the “Seller”), ENTERPRISE
FUNDING COMPANY LLC, a Delaware limited liability company (“Enterprise
Funding”), as an Investor, BANK OF AMERICA, NATIONAL ASSOCIATION, a national
banking association (“Bank of America”), as a Bank and as the agent (the
“Agent”) for the Investors and the Banks, DST SYSTEMS, INC., a Delaware
corporation (“DST Systems”), as the Parent and the Servicer, and each of the
parties named on Schedule I hereto as Originators.  Capitalized terms used and
not otherwise defined herein are used as defined in the Receivables Purchase
Agreement (as defined below).

 

WHEREAS, the parties hereto entered into that certain Receivables Purchase
Agreement, dated as of May 21, 2009 (as amended through the date hereof, the
“Receivables Purchase Agreement”);

 

WHEREAS, the parties hereto desire to amend the Receivables Purchase Agreement
in certain respects as provided herein;

 

NOW THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:

 

SECTION 1.                                Amendments.  Effective as of the
Effective Date (as defined below), the following amendments are made to the
Receivables Purchase Agreement:

 

(a)                                  The definition of “Purchase Limit” in
Section 1.01 of the Receivables Purchase Agreement is hereby amended by
deleting, in its entirety, the date “December 31, 2009” therein and replacing,
in its entirety, such date with “March 31, 2010”.

 

(b)                                 Section 2.01(e)(ii) of the Receivables
Purchase Agreement is hereby amended by deleting, in its entirety, each
reference to the date “December 31, 2009” and replacing, in its entirety, each
such reference with “March 31, 2010”.

 

SECTION 2.                                Effective Date.  This Amendment shall
become effective as of the date (the “Effective Date”) that the Agent shall have
received counterparts hereof duly executed by each of the parties hereto.

 

SECTION 3.                                Miscellaneous.

 

(a)                                  References in Receivables Purchase
Agreement.  Upon the effectiveness of this Amendment, each reference in the
Receivables Purchase Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein”, or words of like import shall mean and be a reference to the

 

--------------------------------------------------------------------------------


 

Receivables Purchase Agreement as amended hereby, and each reference to the
Receivables Purchase Agreement in any other Transaction Document or any other
document, instrument or agreement, executed and/or delivered in connection with
any Transaction Document shall mean and be a reference to the Receivables
Purchase Agreement as amended hereby.

 

(b)                                 Effect on Receivables Purchase Agreement. 
Except as specifically amended hereby, the Receivables Purchase Agreement shall
remain in full force and effect.  This Amendment shall not constitute a novation
of the Receivables Purchase Agreement, but shall constitute an amendment
thereof.

 

(c)                                  No Waiver.  The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Person under the Receivables Purchase Agreement or any
other document, instrument or agreement executed in connection therewith, nor
constitute a waiver of any provision contained therein.

 

(d)                                 Fees and Expenses.  The Seller and DST
Systems agree to pay all costs, fees, and expenses (including, without
limitation, reasonable attorneys’ fees and time charges of attorneys) incurred
by the Agent and/or the Investor in connection with the preparation, execution
and enforcement of this Amendment.

 

(e)                                  Successors and Assigns.  This Amendment
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and assigns.

 

(f)                                    Counterparts.  This Amendment may be
executed in any number of counterparts, and by the different parties hereto on
the same or separate counterparts, each of which shall be deemed to be an
original instrument but all of which together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page by facsimile
or other electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

(g)                                 Headings.  The descriptive headings of the
various sections of this Amendment are inserted for convenience of reference
only and shall not be deemed to affect the meaning or construction of any of the
provisions hereof.

 

(h)                                 Amendments.  This Amendment may not be
amended or otherwise modified except as provided in the Receivables Purchase
Agreement.

 

(i)                                     GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

[Signature pages follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

 

SELLER:

 

FOUNTAIN CITY FINANCE, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

 

 

Name:

Kenneth V. Hager

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

PARENT:

 

DST SYSTEMS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

 

 

Name:

Kenneth V. Hager

 

 

 

 

Title:

Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

SERVICER:

 

DST SYSTEMS, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

 

 

Name:

Kenneth V. Hager

 

 

 

 

Title:

Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

ORIGINATORS:

 

DST SYSTEMS, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

 

 

Name:

Kenneth V. Hager

 

 

 

 

Title:

Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

DST HEALTH SOLUTIONS, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

 

 

Name:

Kenneth V. Hager

 

 

 

 

Title:

Vice President/Treasurer

 

 

 

 

 

 

 

 

DST OUTPUT, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

 

 

Name:

Kenneth V. Hager

 

 

 

 

Title:

Vice President, Asst. Secretary/Treasurer

 

3

--------------------------------------------------------------------------------


 

 

 

DST OUTPUT CENTRAL, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

 

Name:

Kenneth V. Hager

 

 

 

Title:

Vice President, Asst. Secretary/Treasurer

 

 

 

 

 

 

 

 

DST OUTPUT EAST, LLC

 

 

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

 

Name:

Kenneth V. Hager

 

 

 

Title:

Vice President, Asst. Secretary/Treasurer

 

 

 

 

 

 

 

 

DST OUTPUT WEST, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

 

Name:

Kenneth V. Hager

 

 

 

Title:

Vice President, Asst. Secretary/Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

DST OUTPUT GRAPHICS, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

 

Name:

Kenneth V. Hager

 

 

 

Title:

Vice President, Asst. Secretary/Treasurer

 

 

 

 

 

 

 

DST TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

 

Name:

Kenneth V. Hager

 

 

 

Title:

Vice President/Treasurer

 

 

 

 

 

 

 

DST STOCK TRANSFER, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

 

Name:

Kenneth V. Hager

 

 

 

Title:

Vice President/Treasurer

 

4

--------------------------------------------------------------------------------


 

 

 

DST GLOBAL SOLUTIONS NORTH AMERICA LTD.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

 

Name:

Kenneth V. Hager

 

 

 

Title:

Vice President/Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

DST HEALTH SOLUTIONS, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

 

Name:

Kenneth V. Hager

 

 

 

Title:

Vice President/Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

DST MAILING SERVICES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

 

Name:

Kenneth V. Hager

 

 

 

Title:

Vice President, Asst. Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

ISPACE SOFTWARE TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

 

Name:

Kenneth V. Hager

 

 

 

Title:

Vice President/Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

ARGUS HEALTH SYSTEMS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

 

Name:

Kenneth V. Hager

 

 

 

Title:

Vice President/Treasurer

 

 

 

 

 

 

 

DST DIRECT, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

 

Name:

Kenneth V. Hager

 

 

 

Title:

Vice President, Asst. Secretary/Treasurer

 

5

--------------------------------------------------------------------------------


 

 

 

DST OUTPUT ELECTRONIC SOLUTIONS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

 

Name:

Kenneth V. Hager

 

 

 

Title:

Vice President, Asst. Secretary/Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

DST TASS, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

 

Name:

Kenneth V. Hager

 

 

 

Title:

Vice President, Asst. Secretary/Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

DST WORLDWIDE SERVICES, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

 

Name:

Kenneth V. Hager

 

 

 

Title:

Vice President/Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

DSTI MOSIKI, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

 

Name:

Kenneth V. Hager

 

 

 

Title:

Vice President/Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

DST RETIREMENT SOLUTIONS, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

 

Name:

Kenneth V. Hager

 

 

 

Title:

Vice President/Treasurer

 

6

--------------------------------------------------------------------------------


 

 

 

INVESTOR:              ENTERPRISE FUNDING COMPANY LLC

 

 

 

 

 

By:

/s/ Bernard J. Angelo

 

 

 

Name:

Bernard J. Angelo

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

AGENT:                                BANK OF AMERICA, NATIONAL ASSOCIATION,

 

 

as Agent

 

 

 

 

 

 

 

 

By:

/s/ Jeremy Grubb

 

 

 

Name:

Jeremy Grubb

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

BANK:                                      BANK OF AMERICA, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeremy Grubb

 

 

 

Name:

Jeremy Grubb

 

 

 

Title:

Vice President

 

7

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Originators:

 

DST Systems, Inc.

 

DST Output, LLC

 

DST Output Central, LLC

 

DST Output East, LLC

 

DST Output West, LLC

 

DST Output Graphics, LLC

 

DST Technologies, Inc.

 

DST Stock Transfer, Inc.

 

DST Mailing Services, Inc.

 

DST Output Electronic Solutions, Inc.

 

DST Worldwide Services, LLC

 

DST Retirement Solutions, LLC

 

Argus Health Systems, Inc.

 

DST Direct, LLC

 

DST Health Solutions, Inc.

 

DST Heath Solutions, LLC

 

DST Global Solutions North America Ltd. (f/k/a DST International North America
Ltd.)

 

DSTi Mosiki, LLC

 

iSpace Software Technologies, Inc.

 

DST TASS, LLC

 

8

--------------------------------------------------------------------------------
